COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-018-CV
 
IN RE JAVIER CERDA, CULLEN COX                                       RELATORS
AND RICKEY TURNER
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered Relators=
Petition for Writ of Mandamus and is of the opinion that the petition should be
dismissed because Relators have no standing to challenge Real Party in Interest
Wendy Davis= eligibility to seek the
nomination of the Democratic Party for State Senator of Texas, Senate District
10.  E.g., Brown v. Todd, 53
S.W.3d 297, 302-05 (Tex. 2001); Holland v. Taylor, 153 Tex. 433, 435-36,
270 S.W.2d 219, 220-21 (1954); Yett v. Cook, 115 Tex. 205, 217-20, 281
S.W. 837, 841-42 (1926).    
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
PANEL  A: 
CAYCE, C.J.; HOLMAN and WALKER, JJ. 




DELIVERED:  January 23, 2008  




    [1]See
Tex. R. App. P. 47.4.